DENY; and Opinion Filed November 16, 2017.




                                         S   In The
                               Court of Appeals
                        Fifth District of Texas at Dallas
                                      No. 05-17-01310-CV

                         IN RE VENKY VENKATRAMAN, Relator

                 Original Proceeding from the 255th Judicial District Court
                                   Dallas County, Texas
                            Trial Court Cause No. DF-04-11968

                             MEMORANDUM OPINION
                       Before Justices Lang-Miers, Myers, and Boatright
                                Opinion by Justice Lang-Miers
       In this original proceeding, relator seeks a writ of mandamus to order the trial court to

rule on his “Emergency Motion for Enforcement of Final Orders.” We deny the relief requested.

       “ ‘When a motion is properly filed and pending before a trial court, the act of giving

consideration to and ruling upon that motion is a ministerial act,’ and mandamus may issue to

compel the trial judge to act.” Safety–Kleen Corp. v. Garcia, 945 S.W.2d 268, 269 (Tex. App.—

San Antonio 1997, orig. proceeding). To obtain mandamus relief for the trial court’s refusal to

rule on a motion, a relator must establish: (1) the motion was properly filed and has been pending

for a reasonable time; (2) the relator requested a ruling on the motion; and (3) the trial court

refused to rule. In re Buholtz, No. 05-16-01312-CV, 2017 WL 462361, at *1 (Tex. App.—

Dallas Jan. 31, 2017, orig. proceeding); Crouch v. Shields, 385 S.W.2d 580, 582 (Tex. App.—

Dallas 1964, writ ref’d n.r.e.). To be properly filed and timely presented, a motion must be

presented to a trial court at a time when the court has authority to act on the motion. See In re
Hogg–Bey, No. 05–15–01421–CV, 2015 WL 9591997, at *1–2 (Tex. App.—Dallas Dec. 30,

2015, orig. proceeding) (mem. op., not designated for publication). It is relator’s burden to

provide the court with a record sufficient to establish his right to relief. Walker v. Packer, 827
S.W.2d 833, 837 (Tex. 1992); TEX. R. APP. P. 52.3(k), 52.7(a). Relator has not met that burden

here.

        Relator filed the emergency motion on October 4, 2016. The trial court purportedly

heard the emergency motion at a May 1, 2017 hearing. E-mail correspondence with the court

coordinator shows that the trial judge signed two orders on October 20, 2017 and those orders

are the only orders the judge planned to sign regarding the matters heard at the May 1, 2017

hearing.   Relator contends the judge did not sign relator’s proposed order regarding the

emergency motion. The mandamus record does not include the two orders the trial judge signed

or relator’s proposed order. The record, therefore, does not confirm that relator presented the

proposed order for signature or that the trial judge failed to rule on relator’s motion. Further, the

mandamus record does not include a copy of the court’s docket sheet or a hearing notice setting

the emergency motion for hearing. As such, the record does not confirm that the motion was

actually set for hearing and heard on May 1, 2017.

        Relator has not shown that he timely presented the emergency motion and proposed order

to the trial court, nor has he shown that the trial court refused to rule on the emergency motion.

Relator is, therefore, not entitled to mandamus relief. Accordingly, we deny relator’s petition for

writ of mandamus.




                                                      /Elizabeth Lang-Miers/
                                                      ELIZABETH LANG-MIERS
                                                      JUSTICE
171310F.P05

                                                –2–